The opinion of the court was delivered by
Garrison, J.
This certiorari brings up an ordinance passed by the township committee of the township of Wee*495hawlcen upon April 2d, 1900, establishing a police department and providing for its regulation, control and management and repealing all prior ordinances of a like tenor.
The case of Bohan v. Weehawken, ante p. 490, with which this case was argued, should be consulted for a full understanding of the relation of the two. Indeed, the "reasons” filed in the present case ¿re to all appearance the same as those relied upon successfully in that case—only they do not fit the ease of an ordinance as they do that of a resolution. Neither' from these reasons, however, nor from any that have been advanced, has a shade of doubt been cast upon the right of the township committee to pass this ordinance. It is therefore affirmed, with costs.